FILED
                             NOT FOR PUBLICATION                             APR 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDWARD P. LAZAR,                                  No. 08-56713

               Plaintiff - Appellant,             D.C. No. 2:07-cv-07549-MMM-
                                                  FFM
  v.

COUNTY OF LOS ANGELES,                            MEMORANDUM *

               Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                    Margaret M. Morrow, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Edward P. Lazar appeals pro se from the district court’s order dismissing his

action alleging violations of his constitutional rights. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, Hearns v. San

Bernardino Police Dep’t, 530 F.3d 1124, 1129 (9th Cir. 2008), and we affirm.

      Because the district court properly concluded that Lazar’s complaint failed

to meet the pleading standards under Federal Rule of Civil Procedure 8, and Lazar

failed to amend the complaint after obtaining leave to do so, dismissal of the

complaint with prejudice was not an abuse of discretion. See Fed. R. Civ. P.

8(a)(1)-(3) (stating pleading requirements); Hearns, 530 F.3d at 1129-31

(discussing factors to determine whether initial dismissal under Rule 8 was proper

and whether subsequent dismissal for failure to amend was an abuse of discretion).

      AFFIRMED.




                                          2